  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 1 of 25 PageID #:883



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


NATHANIEL POLLEY, NANCY
QUIROZ, SURYA VEERAVALLI, and
DANIEL GREENWALD, on behalf
of themselves and all others
similarly situated,                              Case No. 20 C 4798
                     Plaintiffs,             Judge Harry D. Leinenweber
           v.

NORTHWESTERN UNIVERSITY,

                      Defendant.


                      MEMORANDUM OPINION AND ORDER

     A number of current and former students at Northwestern

University have brought this action against their alma mater on

behalf of themselves and others who attended virtual classes during

the 2020 and 2021 school years. Plaintiffs allege that the decision

to move to virtual schooling was a breach of contract, or, in the

alternative, unjust enrichment. (Dkt. No. 20.) Northwestern has

moved to dismiss the Consolidated Class Action Complaint. (Dkt.

No. 26.) In response, Plaintiffs moved to strike Paragraphs 7

through 13 and Exhibit 8 to the Declaration of Jacqualyn Casazza,

Exhibit 2 to the Declaration of Mudita Rastogi, and Exhibits 2, 6,

and 7 to the Declaration of Jonathan Yates, and all corresponding

arguments in Northwestern’s memorandum. (Dkt. No. 40.)
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 2 of 25 PageID #:884



     For the reasons stated herein, Plaintiffs’ Motion to Strike

is denied in part and granted in part, and Northwestern's Motion

to Dismiss is granted. The case is dismissed without prejudice

                               I.    BACKGROUND

     On March 11, 2020, the World Health Organization (“WHO”)

officially held that the ongoing spread of COVID-19 was a pandemic.

March 11, 2020: ‘The day everything changed’ (March 11, 2021)

https://abc7chicago.com/march-11-2020-covid-us-coronavirus-

covid-19-pandemic/10406695. On March 20, 2020, Illinois Governor

JB Pritzker ordered Illinois citizens to stay at home and ordered

all non-essential activities to cease. ILLINOIS OFFICE           OF THE   GOVERNOR,

Executive        Order         2020-10             (March      20,          2020),

https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder

2020-10.aspx.    Northwestern        University,      along   with   many    other

schools in Illinois, decided to divert their college courses to

online instruction instead of in-person gatherings. See, e.g.,

Buschauer v. Columbia Coll. Chicago, No. 20 C 3394, 2021 WL 1293829

(N.D. Ill. Apr. 6, 2021), Oyoque v. DePaul Univ., No. 20-3431,

2021 WL 679231 (N.D. Ill. Feb. 21, 2021); Gociman v. Loyola Univ.

of Chi., No. 20-3116, 2021 WL 243573 (N.D. Ill. Jan. 25, 2021).

The plaintiffs to this lawsuit argue this decision to move to

virtual   education    was   an     express   or    implied   breach   of    their

contract.


                                      - 2 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 3 of 25 PageID #:885



     Northwestern University is private research university with

over 8,000 undergraduate students and 13,000 graduate students

enrolled in the 2019-2020 academic year (Compl. ¶ 17.) Northwestern

operates on two primary campuses, one in Evanston, Illinois, and

the other in the Streeterville neighborhood of Chicago, Illinois.

(Id. ¶¶ 25, 30.) As part of its marketing strategy, Northwestern

advertises    its     on-campus      and    in-person      experiences       and

opportunities     through     its    “website,     promotional      materials,

circulars, admission papers, and publications.” (Id. ¶¶ 22.)

     In these advertisements, Northwestern describes itself as “an

innovative, collaborative, and multidimensional community.” (Id.

¶ 24.) Northwestern advertises Evanston’s campus as “240 acres of

natural beauty” with “beaches, shops, coffee houses, restaurants,

and theaters just down the street from classrooms, labs and lecture

halls.” (Id. ¶¶ 26–27.) The Streeterville campus is located in the

“global city” of Chicago and “close to the attractions such as the

Magnificent Mile, the Museum of Contemporary Art and the John

Hancock Center.” (Id. ¶ 30.) As part of its recruitment strategy,

Northwestern offers an “online guided tour for an interactive 360-

view of the Northwestern campus.” (Id. ¶ 31.) Northwestern also

extolls the value of campus life in its promotional literature.

(Id. ¶ 32.) Plaintiffs provide the example of the Sound Arts and

Industries Master of Arts program, which states that persons


                                    - 3 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 4 of 25 PageID #:886



enrolled in the program “have hands-on experience with the latest

audio production technology” and “take advantage of Northwestern’s

state-of-the-art sound facilities.” (Id. ¶ 33.)

     Northwestern also offers catalogues of classes that list the

location and time of meetings. (Id. ¶ 37.) Plaintiffs provide an

example of this promise by including the online class description

of Astronomy 220, “Introduction to Astrophysics,” an entry from

which   displays    information       about   the     class   instructors,     the

teaching method, the registration requirements, the evaluation

method,   and     the     class    materials,    as    well   as   the     meeting

information, i.e., the Technological Institute in Room L361 on

Monday, Wednesday, and Friday from 2:00 PM – 2:50 PM. (Id. ¶ 37.)

Similar information on location and time and meeting of each class

can be found in Northwestern’s Course Catalogs. (Id. ¶ 38.)

     Plaintiffs allege that these promotional and informational

statements      created    an     express   or   implied      contract     between

themselves and Northwestern such that they would receive in-person

instruction and access to physical spaces in exchange for the

payment of tuition, fees, and other related costs. (Id. ¶ 35.)

Plaintiffs   pinpoint       the    acceptance    of   a   student’s      admission

letter, indicated by the payment of the deposit and the promise to

pay tuition and other fees, as the formation of a contract. (Id.

¶ 42.) Plaintiffs allege the admission letter “promises live, in-


                                      - 4 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 5 of 25 PageID #:887



person education at one of Northwestern’s actual campuses, not an

‘online’ education at a ‘virtual’ campus.” (Id. ¶ 43.)

     Plaintiffs also point to Northwestern’s Faculty Handbook,

which states: “faculty members are expected to be in residence and

available to students and colleagues throughout the period of their

appointment”    (Id.   ¶   49.)   The   Faculty    Handbook    differentiates

between an in-person credit hour which is calculated as “one hour

of classroom or direct faculty instruction and a minimum of two

hours of out of class student work” and “online and blended

classes” which receive “one unit of credit when at least nine full

hours of work per week are expected of the student.” (Id. ¶¶ 51,

55.) Plaintiffs allege that “Northwestern did not comply with its

own standards” by altering the contractual obligations of its

faculty during the pandemic. (Id. ¶ 54.)

     Northwestern University operates on a quarter system, which,

for a full-time student, encompasses a fall quarter, a winter

quarter, and spring quarter. On March 11, 2020, Northwestern

announced it had cancelled all classes from March 31, 2020, until

April 3, 2020, and moved the last quarter of the year to remote

learning online. (Id. ¶ 58.) Plaintiffs allege that this breached

their contract with Northwestern. Plaintiffs further allege that

on June 15, 2020, Northwestern announced that a “significant




                                    - 5 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 6 of 25 PageID #:888



portion” of its classes for the Fall 2020 quarter would be online

with drastically reduced on-campus experiences. (Id. ¶ 62.)

     Plaintiffs allege that Northwestern differentiates between

in-person   and    online    instruction         and   provides   the   following

example. For the 2019-2020 school year, tuition at the Medill

School of Journalism was $18,744 for a full-time student, who could

take three or four units; $6,121 per unit for a part-time student,

or $4,665 per unit for an online student. (Id. ¶ 74.) On a per

unit basis, a full-time student would pay between $6,248 (for three

credits) or $4,686 (for four credits). On a per credit hour basis,

online students pay approximately $21 less per hour than a full-

time student taking four credit hours, $1,583 less per hour than

a full-time student taking three credit hours, and $1,456 less per

hour than a part-time student. Given the disparity of pricing

between an in-person and online student, Plaintiffs allege that

the online learning is “materially different” compared to the

educational experiences previously provided.

     Plaintiffs enumerate these differences to include previously

recorded    lectures,     lack     of    classroom      interaction,    lack     of

development of strong study skills, the newly instituted ability

to receive Pass-Fail for the spring semester when ordinarily

Northwestern      would     have   mandated        letter   grades,     lack     of

collaborative     learning,      lack    of     in-person   dialogue,    and   the


                                        - 6 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 7 of 25 PageID #:889



inaccessibleness of libraries, computer labs, study rooms, and

opportunities for networking. (Id. ¶¶ 75–78.) Plaintiffs allege

that Northwestern prices its tuition and fees on the in-person

campus experience, and a failure to reimburse or otherwise refund

a portion of the tuition is required under their contract with

Northwestern. (Id. ¶¶ 80–82.)

     In response to the Complaint, Defendant provided the Court

with its communications with the specific students who filed this

Complaint. There are four students who allege injury on behalf of

themselves     and        others.   Plaintiff       Polley   graduated       from

Northwestern    in        June   2020    with   a   Master    of   Science       in

Biotechnology. (Id. ¶ 13.) Plaintiff Quiroz is a current graduate

student in the Marriage and Family Therapy program at the Family

Institute. (Id. ¶ 14) Plaintiff Veeravalli is an undergraduate

student who was expected to graduate in June 2021 at the time the

Complaint was filed. (Id. ¶ 15.) Plaintiff Greenwald enrolled in

a Master of Arts program in Sound Arts and Industries for the 2019-

2020 school year. (Id. ¶ 16.)

     With its response, Defendant submitted the attached documents

which are contested by Plaintiffs.

                     A.    Declaration of Jacqualyn Casazza

     Plaintiffs move to strike Paragraphs 7 through 13 of the

Jacqualyn Casazza Declaration. Casazza is Assistant Provost for


                                        - 7 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 8 of 25 PageID #:890



University    Records        and    University    Registrar       for   Northwestern

University. (Casazza Decl. ¶ 1, Dkt. No. 29.) In the disputed

paragraphs, Casazza states that, prior to enrolling in course and

paying tuition and fees for Fall 2020 and Winter 2021 Quarters,

Northwestern required students to review and abide by a community

expectations      agreement,        an   online   form    that    was   part   of    the

registration materials for those quarters. (Casazza Decl. ¶¶ 7–

9.) Casazza copies the full language agreed to by each student in

Paragraph    10    of    her       declaration.    Casazza       then   states      that

Northwestern’s electronic records confirm the date and time of

each student who completes the form, including Plaintiffs Quiroz,

Veeravalli, and Greenwald. As Plaintiff Polley graduated in June

2020, he did not electronically sign the form. (Id. ¶¶ 12–13.)

Plaintiffs also move to strike Exhibit 8, which is a screenshot of

the webpage showing the language replicated in Paragraph 10.

                        B.   Declaration of Mudita Rastogi

     Plaintiffs also move to strike Exhibit 2 to the Mudita Rastogi

Declaration. Rastogi is the Director for the Marriage and Family

Therapy     Program      for       the   Family   Institute       at    Northwestern

University. (Rastogi Decl. ¶ 1, Dkt. No. 31.) The disputed exhibit

is “a true and correct copy of an email from the former Program

Director,    which      was    distributed        to     all   incoming    students,

including Quiroz, on July 16, 2020.” (Id. ¶ 3.) Exhibit 2 states


                                          - 8 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 9 of 25 PageID #:891



that the Marriage and Family Institute determined it would remain

virtual for the 2020 Fall Quarter. (7/16/2021 Breulin Letter, Ex.

2, Rostagi Decl., Dkt. No. 31-2.)

                     C.       Declaration of Jonathan Yates

      Finally, Plaintiffs move to strike Exhibits 2, 6, and 7 to

the Jonathan Yates Declaration. Yates is Assistant Vice President

of Communications at Northwestern University’s Global Marketing

and Communications Office. (Yates Decl. ¶ 1., Dkt. No. 34.) Exhibit

2 is an email that was sent to all students on March 12, 2020,

entitled “Remote learning resources.” (Id. ¶ 3.) Exhibit 6 is an

email sent to “all Northwestern undergraduate students who were

registered or eligible to register for Spring 2020 Quarter courses”

on March 31, 2020, entitled “Undergraduate Spring Quarter Grading

and   Policy.”    (Id.    ¶    7.)    Exhibit      7   is   an   email   sent   to   all

Northwestern graduate students on March 31, 2020 and subsequently

posted   publicly    on   Northwestern’s           website,      entitled    “Graduate

Spring Quarter Grading and Policy.” (Id. ¶ 8.)

                                          II.   ANALYSIS

                                     A.    Motion to Strike

      On a motion to dismiss, the court reviews the four corners of

a complaint, with limited exceptions. See FED. R. CIV. P. 12(d).

When moving under Rule 12(b)(6), a motion can be based “only on

the   complaint     itself,       documents        attached      to   the   complaint,



                                           - 9 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 10 of 25 PageID #:892



documents that are critical to the complaint and referred to in

it, and information that is subject to proper judicial notice.”

Geinosky v. City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2012).

If the Court reviews documents beyond the scope of these strict

exceptions, the motion is converted into a motion for summary

judgment under Rule 56. FED. R. CIV. P. 12(d). The purpose of

including the “incorporation by reference” as an exception to this

general rule is “to prevent parties from surviving a motion to

dismiss   by   artful   pleading      or   by     failing   to    attach     relevant

documents.” 188 LLC v. Trinity Indus., Inc., 300 F.3d 730, 735

(7th Cir. 2002). This exception is specifically “aimed at cases

interpreting, for example, a contract.” Id. (quoting Levenstein v.

Salafsky, 164 F.3d 345, 347 (7th Cir.1998)).

      Plaintiffs    contest     the    inclusion       of     three   portions    of

Defendants     submissions     that    accompany        its      briefing.     First,

Paragraphs 7 through 13 of the Jacqualyn Casazza Declaration, as

well as Exhibit 8 to the Declaration, are communications regarding

the   requirement    that   students       sign    a   “Community     Expectations

Agreement” prior to enrolling in the Fall 2020 and Winter 2021

academic quarters, as well as a copy of the actual agreement

itself. Second, Plaintiffs’ object to the inclusion of a letter

sent to all incoming Marriage and Family Institute students on

July 16, 2020, included as Exhibit 2 to the Rastogi Declaration.


                                      - 10 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 11 of 25 PageID #:893



Finally, Plaintiffs’ object to a series of emails, the first dated

March 12, 2020, and the second and third dated March 31, 2020,

sent to all students to communicate the changes to the Spring 2020

semester.

     As anticipated by the narrow exception to Rule 12(f), if a

contract explicitly references terms in another document, that

second document is incorporated into the contract. See, e.g., 188

LLC, 300 F.3d at 735 (holding a document was incorporated by

reference when the contract contained the statement, “Sales of all

services    and   materials     are     subject      to   the    general    terms     and

conditions on the reverse side”).

     One    of    Plaintiffs’        objections      falls      within    the    express

references       of     Plaintiffs’      complaints.         In     the     Complaint,

information contained within the Northwestern Undergraduate Spring

2020 Course Catalog is cited “as an example” of Northwestern’s

implied contractual promises, and excerpts of the Catalog are

included    in    the    text   of    the   Complaint.          (Compl.    ¶¶    37–38.)

Plaintiffs state that the Course Catalogs generally create this

promise, and then allege an ongoing injury from Spring 2020 to

present. Defendant’s Exhibit 8 to the Casazza Declaration, the

Community    Expectations       Agreement,      is    printed      in     full   in   the

Northwestern Undergraduate Fall 2020 Course Catalog. (Caza Decl.

¶ 8.) Although Plaintiffs referenced the Spring 2020 Catalog, and


                                       - 11 -
    Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 12 of 25 PageID #:894



the disputed Community Expectations Agreement is present only in

the Fall 2020 and subsequent Catalogs, Plaintiffs’ reference the

Course Catalogs generally, and assert ongoing injury, encompassing

the Fall 2020 Course Catalog as part of their complaint.

       Plaintiffs’ main objection to the inclusion is to note that

the    Community        Expectations        Agreement    is    only    present        in   the

Undergraduate Fall 2020 Catalog, and not the Graduate Fall 2020

Catalog.     In      this    suit,   one     class    member    is    an    undergraduate

student, the putative class includes undergraduate students, and

the excerpted Catalog from the complaint is an Undergraduate

Catalog.       The      Court    thus     incorporates        all     course     catalogs,

including those that have the Community Expectations Agreement. As

a    result,      the    included       Community      Expectations         Agreement      is

properly     considered         by   this    Court,     and    the   motion      to   strike

Exhibit 8 of the Casazza Declaration is denied.

       The other objected to Exhibits and Declaration Paragraphs are

referenced        only       obliquely.      Plaintiffs       allege       the   following

communications in Paragraph 36 and 99 of the Complaint constitute

the     express         or    implied       contract     between       themselves          and

Northwestern:

       36. Northwestern’s promise to provide in-person and on-
       campus educational services can be found in material
       materials, application materials, admission matters,
       registration materials, and other documents that detail
       and reference the services that Northwestern agreed to


                                            - 12 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 13 of 25 PageID #:895



     provide and make available in exchange for the payment
     of tuition and fees.

                                     . . .


     99. Through its school policies, course catalog, course
     schedule,    representations,   admission     agreement,
     acceptance letters, registration materials, and payment
     of tuition and fees, Plaintiffs and each Class Member
     entered a binding contract with Northwestern.

(Compl. ¶¶ 36, 99.) Plaintiffs allege the sum of communications

between Northwestern and its student body creates a promise for in

person classes, but that post-admission email communications are

not part of that contract. Specifically, Plaintiffs’ object to (1)

the emails distributing and requiring agreement to the Community

Expectations Agreement, (2) a July 16, 2020 email notifying Family

and Marriage students that their program would remain remote for

Fall 2020, and (3) March 12 and March 31, 2020 emails notifying

students that the school would be virtual for the Spring 2020

quarter.

     In Wilk v. McDonough, 124 F.3d 206 n.2 (7th Cir. 1997), the

Seventh Circuit considered “performance evaluations [and] other

documents,”     including     “the    evaluation      procedures     form    and

affidavits of the plaintiffs” when affirming the district court’s

dismissal of an implied employment contract between three summer

lifeguards and the Chicago Park District. Although the documents

were not attached to the initial complaint, the Seventh Circuit


                                     - 13 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 14 of 25 PageID #:896



noted that they “were referred to in the complaint and central to

their claim,” and thus properly considered without converting the

motion to dismiss into a motion for summary judgment. Id. Unlike

here, however, the materials in Wilk were submitted by Plaintiffs

prior to the response from Defendants. Id. As a result, it is clear

that they were contemplated and intended to be used by Plaintiffs

in the making of their Complaint.

     The Court follows the much greater weight of authority which

cautions   against     inclusion     of   tenuously     connected     materials

supplied by Defendants. See e.g., Levenstein v. Salafsky, 164 F.3d

345, 347 (7th Cir. 1998) (“[The exception] is not intended to grant

litigants license to ignore the distinction between motions to

dismiss and motions for summary judgment, and the defendants'

perfunctory arguments for the centrality of these documents are

unpersuasive.”); Tierney v. Vahle, 304 F.3d 734, 739 (7th Cir.

2002) (“[T]he scope of the exception recognized in the cases we

have cited from is uncertain; perhaps it is or should be limited

to cases in which the suit is on a contract or the plaintiff, if

he has not attached, has at least quoted from, the document later

submitted by the defendant.”). In the Complaint itself, Plaintiffs

do not reference any specific emails Defendants sent as part of

the alleged contract. To reach the inclusion of the disputed

emails, the Court would have to stretch “registration materials”


                                    - 14 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 15 of 25 PageID #:897



beyond its reasonable bounds in order to arrive at Defendants’

conclusion, a step beyond the narrow exception contemplated by

Rule 12(b). For this reason, the Court grants Plaintiffs’ motion

to strike these exhibits.

                            B.   Motion to Dismiss

     Defendants challenge the sufficiency of the complaint under

Federal Rule of Civil Procedure 12(b)(6). Christensen v. Cty. of

Boone, 483 F.3d 454, 457 (7th Cir. 2007). A complaint is sufficient

when it states “a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial

plausibility requires facts from which the court can “draw the

reasonable      inference   that    the   defendant     is   liable    for   the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 673 (2009).

The Court “accept[s] as true all well-pleaded facts alleged, and

draw[s]   all    possible   inferences     in   [the   plaintiffs’]     favor.”

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

     Plaintiffs plead three alternative scenarios: first, that

Defendants breached an express contract providing for in-person

instruction; second, that Defendants breached an implied contract

to do the same; and third, that there was, at least, unjust

enrichment on the part of Northwestern for not refunding any fees

or tuition. “In Illinois, a breach of contract claim consists of:

1) the existence of a valid and enforceable contract, 2) breach of


                                    - 15 -
     Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 16 of 25 PageID #:898



the contract by the defendant, 3) performance by the plaintiff,

and 4) resulting injury to the plaintiff.” Northbrook Bank & Tr.

Co. v. Abbas, 102 N.E.3d 861, 874 (2018). When interpreting a

contract, the “primary objective in construing a contract is to

give effect to the intent of the parties.” Hampton v. Ford Motor

Co., 561 F.3d 709, 714 (7th Cir. 2009) (citing Vill. Of S. Elgin

v. Waste Mgmt. of Ill., 810 N.E.2d 658, 670 (2004)). Contracts

must not be interpreted in a way contrary to “the plain, obvious,

and generally accepted meaning of its terms.” Asta, L.L.C. v.

Telezygology, Inc., 629 F.Supp.2d 837, 843 (N.D. Ill. 2009) (citing

Krilich v. American Nat. Bank and Trust Co. of Chicago, 778 N.E.2d

1153, 1164 (Ill. App. Ct. 2002).

                       1.    Educational Malpractice Defense

        Defendants       first   argue      that    Plaintiffs’    suit    ultimately

challenges       the     quality      of   education    received     and   should    be

construed as an educational malpractice claim instead of a breach

of     contract     or      an   unjust      enrichment     claim.    Specifically,

Defendants point to language where Plaintiffs argue that the remote

instruction was “materially different” compared to the educational

experience previously afforded to them. (Compl. ¶ 75.) According

to     Defendants,       this    is    equivalent      to   “second-guessing        the

professional       judgment      of    the   University     faculty    on    academic




                                           - 16 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 17 of 25 PageID #:899



matters” and thus a not cognizable claim. Ross v. Creighton Univ.,

957 F.2d 410, 417 (7th Cir. 1992).

       “[C]laims       sounding    in    educational     malpractice,       that    is,

claims      alleging     negligent      instruction,    are   not    cognizable      in

Illinois.” Waugh v. Morgan Stanley & Co., 966 N.E.2d 540, 554

(2012). Plaintiffs are barred from asking “a jury at trial to

analyze the quality and methods of the education provided . . . as

well   as    an     evaluation    of    the   course   of    instruction      and   the

soundness      of      the   teaching    methods.”     Id.    As    pled,    however,

Plaintiffs allege that they were promised, either expressly or

implicitly, that they would receive in-person instruction. While

plaintiffs        do   compare    the    costs    of   in-person     versus    online

education in their complaint, the information can be used as

evidence of damages, not as evidence that online education is

lacking as compared to its in-person counterpart. To the extent

Plaintiffs        have       implied    non-cognizable        claims,       they    are

appropriately          disregarded.     For   example,      the    Court    will    not

determine whether the lack of access to “libraries, computer labs,

study rooms,” Compl. ¶ 78, creates a qualitative difference between

a good educational experience and a poor one. The Court will,

however, review the materials provided by Plaintiffs and see

whether they plausibly create an entitlement for students to have

access to study rooms.


                                         - 17 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 18 of 25 PageID #:900



     Because the Court is not required to evaluate the University’s

efforts   to   educate    students,     only   evaluating      the   contractual

obligations    entered    into   by     each   party,   the    Court   finds      it

inappropriate     to   convert    the    Complaint      into   an    educational

malpractice claim and continues with the contractual framework for

evaluating the motion to dismiss.

                            2.   Express Contract

     Generally, the “basic legal relation between a student and a

private university or college is contractual in nature.” Bissessur

v. Indiana Univ. Bd. of Trustees, 581 F.3d 599, 601 (7th Cir. 2009)

(quoting Ross., 957 F.2d at 416). Plaintiffs first allege that

there were express terms in their respective admissions letters

that Northwestern would provide the named Plaintiffs with in-

person instruction. A review of the admissions letters sent to the

named Plaintiffs, however, do not show any promise of in-person

instruction. (See Polley Admissions Letter, Korzeniowski Decl.,

Ex. 1, Dkt. No. 30-1; Quiroz Admissions Letter, Rastogi Decl.,

Ex. 1, Dkt. No. 31-1; Veeravalli Admissions Letter, Watson Decl.,

Ex. 1, Dkt. No. 32-1; Greenwald Admissions Letter, West Decl., Ex.

1, Dkt. No. 33-1.)

     The closest the letters reach to any reference of in-person

instruction are in portions that extoll the benefits of entering

into a contract with the University in broad terms and are not


                                      - 18 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 19 of 25 PageID #:901



concrete    enough     to   be   actionable.      For   example,       Veeravalli’s

undergraduate admissions letter states that “Northwestern will

immerse you in an environment with limitless possibilities to

learn, make a difference, and define your path for future success.

We are confident you will make a significant contribution to the

life   of   the   University,     both     in   and   out   of   the    classroom.”

(Veeravalli Admissions Letter) Northwestern cannot be required to

present a literal environment of “limitless possibility” as the

university is anchored, as we all are, by temporal reality. Nor

does reference to students being “in and out of the classroom”

create an actionable promise to in-person instruction in physical

classrooms.

       Similarly, Northwestern’s Family Institute admissions letter

contains a paragraph attempting to induce acceptance by describing

its    program    of   “unquestioned       excellence.”       (Quiroz     Admission

Letter) The letter continues, “[y]ou will take courses taught by

world-renowned     faculty,      receive    extensive       supervision    and   see

clients in the Family Institute’s own Bette D. Harris Family and

Child Clinic.” (Id.) Plaintiffs argue that the Family Institute

Clinic references a physical structure and not a clinical program

facilitating student-client interactions. A review of the word

“clinic” shows that it is “a class of medical instruction in which

patients are examined and discussed,” a definition which does not


                                     - 19 -
     Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 20 of 25 PageID #:902



guarantee a physical location for either the in-person instruction

or     the   meeting      of    patients.    Clinic,     MERRIAM-WEBSTER DICTIONARY,

https://www.merriam-webster.com/dictionary/clinic                     (last   visited

Sept. 7, 2021). The Court finds the more natural reading to

guarantee an education generally, as all the admissions letters

state in general terms, and not a specific contractual promise of

location. See Stone v. Signode Indus. Grp. LLC, 943 F.3d 381, 388

(7th Cir. 2019), cert. denied, 141 S. Ct. 246 (2020) (“Given the

clarity      of    the    vesting     language    and    the   coherence      of     the

contractual scheme under the more natural reading of the contract,

defendants’ position is not persuasive.”). As a result, the Court

does not find any breach of the express contract.

                                 3.   Implied Contract

        In   the    alternative,      Plaintiffs       argue   that    the    sum    of

communications           generally    that   Northwestern       directed      towards

students created an implied contract of in-person instruction.

Students may establish that an implied contract between themselves

and a university as to a specific right. Bissessur, 581 F.3d at

601. The Seventh Circuit has recognized that “a formal university-

student      contract      is   rarely   employed       and,   consequently,        ‘the

general nature and terms of the agreement are usually implied,

with specific terms to be found in the university bulletin and

other publications; custom and usages can also become specific


                                         - 20 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 21 of 25 PageID #:903



terms by implication.’” Ross v. Creighton Univ., 957 F.2d 410, 417

(7th Cir. 1992) (quoting Wickstrom v. North Idaho College, 725

P.2d 155, 157 (1986)). In order to do so, students must “first

show that the implied contract establishes an entitlement to a

tangible continuing benefit.” Bissessur, 581 F.3d at 602. This

requires an identifiable contractual promise the university failed

to honor. Id.

      Plaintiffs    cite    to    Northwestern’s     website,     its   regularly

updated Course Catalog, and its Faculty Handbook as evidence that

a specific contractual promise was created to provide in-person

instruction. Each of these, however, fail to create an ongoing

entitlement through an implied contract.

      Implied    contracts        are    created    when     “the   traditional

requirements for contract formation are present. Duldulao v. Saint

Mary of Nazareth Hosp. Ctr., 505 N.E.2d 314, 318 (1987). First,

the   language   must      be    clear   enough    that    the   student   “would

reasonably believe that an offer had been made.” Id. Second, the

statement must be disseminated in a manner consistent with an

offer. Id. Third, the student must “accept the offer by commencing

or continuing” with their end of the bargain, in this case, the

payment of tuition and fees. Id.

      As alleged by Plaintiffs, Northwestern University maintains

a public website at the domain www.northwestern.edu in order to


                                        - 21 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 22 of 25 PageID #:904



advertise its programs to website visitors. These descriptions,

however, do not have any language that indicates a guarantee has

been made if prospective students accept the offer of admissions.

Descriptions      of   current   student      experiences,     activities      and

physical access do not guarantee the exact same experiences offered

in the photographs, words, and descriptions found on the website.

(See, e.g., Compl. ¶ 33 (“Students take advantage of Northwestern’s

state-of-the-art sound facilities. . .”).) An implied contract

does not mean that every statement on Northwestern’s public website

creates contractual obligations for future students to have the

exact     same    experience.     Northwestern’s       campus    and       student

experience       has   undoubtably     changed    dramatically        since    the

university’s founding in 1851 and will likely change even more

dramatically in the next one hundred and seventy years. Absent a

specific promise to students, the first condition of implied

contracts in Illinois is not met.

     The same problem plagues the additional evidence provided by

Plaintiffs.      Northwestern’s      Course    Catalogs   note    either      that

Northwestern “reserves the right to change without notice in any

statement in this catalog concerning, but not limited to, rules

policies, tuition, fees, curricula, and courses” or that the

registration and academic program policies are “subject to change

without    notice.”    (Undergraduate      Catalog   2019–20     at   8,    Casaza


                                     - 22 -
    Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 23 of 25 PageID #:905



Decl., Ex. 3, Dkt. No. 29-3; The Graduate School Catalog 2019–20

at 10, Casaza Decl., Ex. 5, Dkt. No. 29-5.) As a result, no student

could interpret the lists and descriptions of classes as an offer

creating a guaranteed entitlement.

       Finally, Plaintiffs rely on an internal Faculty Handbook to

argue that Northwestern has violated its own policies in allowing

credits to change in response to a pandemic. As pled by Plaintiffs,

and attested to in Defendants’ response brief, the Faculty Handbook

is intended to regulate faculty changes to curriculum, and not

circulated to students as part of its offer of an implied contract.

Because it is not disseminated in a manner consistent with creating

a   contractual      offer,   the    Court   finds    it   cannot    be   part      of

Northwestern’s implied contract with its students.

       For all these reasons, Plaintiffs have failed to plead that

Northwestern      breached    any    implied    contractual     terms     with   its

students.

                              4.    Unjust Enrichment

       Plaintiffs plead unjust enrichment in the alternative to

their    contract     claims.      Under   Illinois   law,    the   relationship

between a student and a university is contractual in nature.

Bissessur, 581 F.3d at 601. “Illinois law does not allow a claim

of unjust enrichment where there is a contract that governs the

relationship between the parties, unless the claim falls outside


                                       - 23 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 24 of 25 PageID #:906



the subject matter of the contractual relationship.” Illinois ex

rel. Hammer v. Twin Rivers Ins. Co., No. 16 C 7371, 2017 WL 2880899,

at *10 (N.D. Ill. July 5, 2017). Plaintiffs’ Complaint for unjust

enrichment repeats its claims of contractual obligations, which

are subject to the express or implied contractual obligations

discussed previously in this opinion and thus are not eligible for

unjust enrichment claims.

     The only additional allegation for unjust enrichment pleads

that the online education had “lesser value” than its in-person

counterpart. (Compl. ¶ 115.) Because the Court already held that

comparison in value is a non-cognizable educational malpractice

claim, the Court cannot grant relief on this ground.

                              III.    CONCLUSION

     For the reasons stated herein, the Court grants in part and

denies in part Plaintiffs’ Motion to Strike. (Dkt. No. 40.) The

Court grants Defendant Northwestern’s Motion to Dismiss. (Dkt.

No. 26.) If the Plaintiffs do not submit an amended complaint

stating a viable claim within thirty (30) days, the Court will

enter judgment in favor of the Defendant.




                                     - 24 -
  Case: 1:20-cv-04798 Document #: 53 Filed: 09/15/21 Page 25 of 25 PageID #:907



IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 9/16/2021




                                    - 25 -
